 235317 NLRB No. 36UNIVERSITY OF PITTSBURGH MEDICAL CENTER1The original election was held on October 8, 1993, pursuant toa Stipulated Election Agreement. Thereafter, objections to the elec-tion were filed by the Respondent and the Intervenor, Pennsylvania
Nurses Association. On March 21, 1994, the Acting Regional Direc-
tor issued an order directing hearing on objections and notice of
hearing based on the objections. Following the hearing, on June 14,
1994, the hearing officer issued a Report on Objections recommend-
ing that the objections by the Intervenor and certain of those filed
by the Respondent be overruled, that Objections 1 and 2 by the Re-
spondent be sustained, and that a new election be ordered. On June
28, 1994, the Employer filed exceptions. On August 11, 1994, how-
ever, the Union entered into a stipulation providing that the election
be set aside and a second election be held and waiving its right to
a Board decision on the objections. By letter dated August 19, 1994,
the Associate Executive Secretary of the Board advised the Respond-
ent that its exceptions to the hearing officer's report and rec-
ommendation were therefore moot. Thereafter, on August 22, 1994,
the Acting Regional Director issued an order setting aside the elec-
tion and ordering that a second election be conducted. No party filedexceptions. The second election was subsequently conducted on Sep-
tember 23, 1994. The results of the second election were 96 votes
for and 25 against the Union, with 3 challenged ballots (the Interve-
nor was removed from the ballot pursuant to its request). Thereafter,
on September 29, 1994, the Respondent filed objections to the sec-
ond election. On November 10, 1994, the Regional Director issued
a report recommending that the Board overrule the Respondent's ob-
jections. The Respondent subsequently filed exceptions. In a Deci-
sion and Certification of Representative dated January 31, 1995, the
Board adopted the Regional Director's findings and recommenda-
tions and certified the Union.Presbyterian University Hospital d/b/a University ofPittsburgh Medical Center and JNESCO, Dis-trict Council 1 a/w International Union of Op-
erating Engineers, AFL±CIO. Case 6±CA±27086April 28, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGUpon a charge filed on February 28, 1995, the Gen-eral Counsel of the National Labor Relations Board
issued a complaint on March 6, 1995, alleging that the
Respondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union's
request to bargain following the Union's certification
in Case 6±RC±10921. (Official notice is taken of the
``record'' in the representation proceeding as defined
in the Board's Rules and Regulations, Secs. 102.68
and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)The Respondent filed an answer admitting in part and
denying in part the allegations in the complaint.On April 3, 1995, the General Counsel filed a Mo-tion for Summary Judgment. On April 5, 1995, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On April 19, 1995, the Re-
spondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentThe Respondent's answer and/or response to the No-tice to Show Cause admit that the Union was certifiedand that the Respondent has refused to bargain, but at-
tack the validity of the Union's certification on the
basis of the Respondent's arguments in support of its
objections to the second election.1In addition, the Re-spondent's response to the Notice to Show Cause ar-gues that, even assuming arguendo that the Union's
certification was valid, the Union never made a proper
demand for bargaining because it failed to give notice
of the existence of a labor dispute to the appropriate
mediation agencies pursuant to Section 8(d)(B) of the
Act within 30 days of its bargaining request or follow-
ing the Respondent's refusal to bargain, and that the
Motion for Summary Judgment is therefore premature
and inappropriate.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).We reject as without merit the Respondent's argu-ment that the Union's bargaining request was invalid
and that the Motion for Summary Judgment is there-
fore premature and inappropriate because the Union
failed to give notice of a dispute to appropriate medi-
ation agencies under Section 8(d)(B) of the Act. The
validity of a bargaining demand in the instant cir-
cumstances is not conditioned on providing notice of
a dispute to appropriate mediation agencies under Sec-
tion 8(d)(B). A dispute under Section 8(d)(B) arises
not with the initial bargaining demand, but after the
Respondent has refused the demand or the parties oth-
erwise fail to reach agreement. The notice require-
ments of Section 8(d)(B) (and Section 8(g)) are in-
tended to give mediation agencies an opportunity to ef-
fect a settlement of such initial contract disputes before
a strike or other work action is commenced. See
Gorman, Basic Text on Labor Law 429±430 (1976);and Stapp, Ten Years After: A Legal Framework ofCollective Bargaining in the Hospital Industry, 2Hofstra Lab.L.J. 63, 65 (1984). See also St. John'sHospital, 281 NLRB 1163 (1986), enfd. 825 F.2d 740(3d Cir. 1987); and Greater New Orleans ArtificialKidney Center, 240 NLRB 432 (1979). Moreover, it isclear that the Respondent would be refusing to bargain 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
even if the Union had given notice of a dispute to theappropriate agencies pursuant to Section 8(d)(B). The
Respondent's February 27, 1995 letter in response to
the Union's bargaining request clearly states that the
Respondent was refusing to bargain ``on the basis that
the Certification is improper,'' and because it had ``de-
termined to technically violate the National Labor Re-
lations Act so the matter can be appropriately reviewed
by the United States Court of Appeals for the Third
Circuit.''Accordingly, we grant the Motion for SummaryJudgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a not-for-prof-it corporation with an office and facilities in Pitts-
burgh, Pennsylvania, has been engaged in the oper-
ation of an acute care hospital providing medical care.During the 12-month period ending January 31,1995, the Respondent, in conducting its business oper-ations, derived gross revenues in excess of $250,000
and purchased and received at its Pittsburgh, Pennsyl-
vania facility goods valued in excess of $50,000 di-
rectly from points outside the Commonwealth of Penn-
sylvania. We find that the Respondent is an employer
engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and a health care institu-
tion within the meaning of Section 2(14) of the Act,
and that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the second election held September 23,1994, the Union was certified on January 31, 1995, as
the collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time psychiatricnurses and staff nurses employed by the Employer
at its Western Psychiatric Institute & Clinic
Building located at 3811 O'Hara Street, Pitts-
burgh, Pennsylvania; excluding outpatient nurses,
all other registered nurses, office clerical employ-
ees and guards, other professional employees and
supervisors as defined in the Act, and all other
employees.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout February 7, 1995, the Union, by letter, re-quested the Respondent to bargain, and, since aboutFebruary 27, 1995, the Respondent has refused. Wefind that this refusal constitutes an unlawful refusal to
bargain in violation of Section 8(a)(5) and (1) of the
Act.CONCLUSIONOF
LAWBy refusing on and after February 27, 1995, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the periodprovided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Presbyterian University Hospital d/b/a
University of Pittsburgh Medical Center, Pittsburgh,
Pennsylvania, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Refusing to bargain with JNESCO, DistrictCouncil 1 a/w International Union of Operating Engi-
neers, AFL±CIO as the exclusive bargaining represent-
ative of the employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time psychiatricnurses and staff nurses employed by the Employer
at its Western Psychiatric Institute & Clinic
Building located at 3811 O'Hara Street, Pitts- 237UNIVERSITY OF PITTSBURGH MEDICAL CENTER2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''burgh, Pennsylvania; excluding outpatient nurses,all other registered nurses, office clerical employ-
ees and guards, other professional employees and
supervisors as defined in the Act, and all other
employees.(b) Post at its facility in Pittsburgh, Pennsylvania,copies of the attached notice marked ``Appendix.''2Copies of the notice, on forms provided by the Re-
gional Director for Region 6, after being signed by the
Respondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with JNESO, Dis-trict Council 1 a/w International Union of Operating
Engineers, AFL±CIO as the exclusive representative of
the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time psychiatricnurses and staff nurses employed by us at our
Western Psychiatric Institute & Clinic Building
located at 3811 O'Hara Street, Pittsburgh, Penn-
sylvania; excluding outpatient nurses, all other
registered nurses, office clerical employees and
guards, other professional employees and super-
visors as defined in the Act, and all other employ-
ees.PRESBYTERIANUNIVERSITYHOSPITALD/B/AUNIVERSITYOF
PITTSBURGHMEDICALCENTER